                  Case 1:21-cv-01356-ALC Document 22 Filed 04/19/21 Page 1 of 5



Marc Litt                                                                                 One Dag Hammarskjold
Partner                                                                                       885 SECOND AVENUE
212 909-9686 DIR TEL                                                                          NEW YORK NY 10017
212 909-9486 DIR FAX                                                                          MAIN TEL    212 909-9500
mlitt@wmllp.com                                  WWW . WACHTELMISSRY . COM                    FACSIMILE   212 371-0320


                                                April 19, 2021
 Via ECF
 Hon. Andrew L. Carter, Jr.
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

              Re:      429-441 86th Street LLC v. Town Sports International Holdings, Inc.,
                       S.D.N.Y. Case No. 21-cv-01356-ALC

 Dear Judge Carter:

         We write on behalf of Plaintiff 429-441 86th Street, LLC in response to Defendant Town
 Sports International Holdings, Inc.’s (“Defendant” or “Guarantor”) April 21, 2021 letter (ECF No.
 18; “Def. Ltr.”) seeking discovery before filing its opposition to Plaintiff’s long-pending summary
 judgment motion. Defendant seeks discovery concerning: (1) whether the Guaranty1 upon which
 Plaintiff’s summary judgment motion is based “remains extant” or was “terminated” by the
 purported failure of Plaintiff to consent to assign the Lease to Defendant pursuant to the First
 Amendment of Lease dated August 31, 2020 (the “Lease Amendment” [ECF Doc. 7-8, pp. 7-14]);2
 and (2) the merits of Defendant’s own recently-interposed counterclaims, which are, as set forth
 more fully below, unrelated to Plaintiff’s summary judgment motion and against which Plaintiff
 intends to make a pre-answer motion to dismiss. Discovery is unwarranted, irrelevant to the
 determination of Plaintiff’s motion, and should in no event delay the motion.

         First, Defendant’s request for pre-answer discovery on the merits of its counterclaims is
 premature given Plaintiff’s intent to move to dismiss and/or transfer venue to the Delaware
 Bankruptcy Court, where the Tenant and Replacement Guarantor’s bankruptcy cases were filed.
 (Guarantor did not file for bankruptcy.) “Discovery on the merits should normally await
 disposition of any pre-answer motions challenging the legal sufficiency of the complaint, in order
 to minimize abuse of the discovery process for in terrorem increment of the settlement value of a
 groundless claim.” Pompano-Windy City Partners, Ltd. v. Bear Stearns & Co., 1988 WL 122014,
 at *2 (S.D.N.Y. July 22, 1988) (internal quotation and citation omitted).

         Plaintiff’s motion has been pending since January 11, 2021. Defendant removed the action
 to this Court and, by answer dated March 23, 2021, interposed two counterclaims seeking: (1)
 damages for Plaintiff’s alleged breach of the consent to assign the Lease; and (2) an injunction
 1
  The “Guaranty” refers to the “Original Guaranty” dated August 2006 and reaffirmed August 31, 2020, by
 which Defendant absolutely and unconditionally guaranteed all payment obligations of TSI Bay Ridge 86th
 Street, LLC (“Tenant”), under a commercial lease dated August 2006 (the “Lease”). ECF Doc. 7-2.
 2
   Among other things, the Lease Amendment conditionally permitted Tenant to substitute Town Sports
 International, LLC (“Replacement Guarantor”) for Defendant as guarantor of its obligations to Plaintiff.
           Case 1:21-cv-01356-ALC Document 22 Filed 04/19/21 Page 2 of 5

Hon. Andrew L. Carter, Jr.
April 19, 2021
Page 2 of 5

 affirmatively granting Defendant possession of the Premises and awarding it treble damages for
 alleged unlawful ejectment pursuant to RPAPL § 853. The allegations underlying Defendant’s
 counterclaims do not bear upon, and therefore cannot and do not create a single genuine issue of
 material fact necessary to defeat Plaintiff’s pending motion. The material facts are simple: Tenant
 failed to pay rent and other sums due under the Lease; it then filed for relief in the Delaware
 Bankruptcy Court under chapter 11 of the Bankruptcy Code and then rejected and elected to
 terminate the Lease. The Original Guaranty was not terminated but remained in full force and
 effect, and Plaintiff commenced this action to enforce the Guaranty.3

          With respect to the summary judgment motion, the only issue raised by Defendant’s
 counterclaims is whether Defendant is entitled to set off a possible future, unliquidated liability
 against the absolute, unconditional and liquidated obligation under the Guaranty. The law is crystal
 clear. Defendant has no right to set off its speculative claims for unspecified damages against the
 indisputable past due rent and charges under the Lease for which Defendant assumed unconditional
 liability as guarantor. Under New York law, “‘there is no right to set off a possible, unliquidated
 liability against a liquidated claim that is due and payable.’”4

         Additionally, because there is “no just reason for delay,” it would be entirely appropriate
 to enter final judgment on Plaintiff’s summary judgment motion regardless of whether the
 counterclaims remain pending. See L.B. Foster Co. v. Am. Piles, Inc., 138 F.3d 81, 87 (2d Cir.
 1998). Summary judgment is warranted where (i) there are multiple claims or parties; (ii) the order
 at issue is a final decision within the meaning of 28 U.S.C. § 1291; and (iii) there is “no just reason
 for delay.” Siemens Westinghouse Power Corp. v. Dick Corp., 220 F.R.D. 232, 234 (S.D.N.Y.
 2004). “[T]he ‘mere presence’ of ‘nonfrivolous counterclaims’ which may offset a party’s liability
 ‘does not render a Rule 54(b) certification inappropriate.’” Id. (quoting Curtiss-Wright Corp. v.
 General Elec. Co., 446 U.S. 1, 9, (1980)). Rather, “[o]nly those claims ‘inherently inseparable’
 from or ‘inextricably interrelated’ to each other are inappropriate for rule 54(b) certification.” Id.
 (quoting Ginett v. Computer Task Group, Inc., 962 F.2d 1085, 1096 (2d Cir. 1992); see also ICBC
 (London) PLC v. Blacksands Pac. Grp., Inc., No. 15 CIV. 0070 LAK, 2015 WL 5710947, at *11
 (S.D.N.Y. Sept. 29, 2015), aff’d, 662 F. App’x 19, 2016 WL 5386293 (2d Cir. 2016) (granting
 plaintiff’s motion for summary judgment against defendant guarantor in all respects and, finding
 no just reason for delay, directing the clerk to enter final judgment pursuant to Fed. R. Civ. P.
 54(b)). Courts have found that the equities favor a finding of separability where, as here, the
 counterclaims “appear to be interposed primarily for the purpose of delaying judgment” on an
 irrefutable claim. Lazard Freres & Co. v. Crown Sterling Mgmt. Inc. 901 F. Supp. 133, 138
 (S.D.N.Y. 1995).


 3
  See Affidavit of Jeff Sutton in Support of Motion for Summary Judgment in lieu of Complaint, sworn to
 January 11, 2021 (“Sutton Aff.”) (ECF Doc. 7-4).
 4
   Hack v Stang, No. 13-CV-5713 AJN, 2015 WL 5139128, at *5 (S.D.N.Y. Sept. 1, 2015) (quoting Willett
 v Lincolnshire Mgmt., Inc., 302 AD2d 271, 271 (1st Dept 2003) (quoting Spodek v Park Prop. Dev. Assocs.,
 263 AD2d 478, 478-79 (2d Dept 1999)); accord New Haven Props. Ltd. v Grinberg, 293 AD2d 386, 387
 (1st Dept 2002) (“defendants cannot offset the subject liquidated, past due liability against the disputed,
 unliquidated liability it claims against plaintiff’s customer.”).
              Case 1:21-cv-01356-ALC Document 22 Filed 04/19/21 Page 3 of 5

Hon. Andrew L. Carter, Jr.
April 19, 2021
Page 3 of 5

        It is likewise clear that “there is no general right to discovery prior to the entry of summary
 judgment.” Ali v. City of New York, No. 11 CIV. 5469 LAK, 2012 WL 3958154, at *3 n.10
 (S.D.N.Y. Sept. 5, 2012) (citing cases). Rather,

           [a] party against whom summary judgment is sought who cannot submit admissible
           evidence needed to raise a genuine issue of material fact may apply for discovery pursuant
           to Federal Rule of Civil Procedure 56(d) (formerly 56(f)). Such discovery, however, is not
           available as a matter of course. The non-moving party “must submit an affidavit showing
           (1) what facts are sought [to resist the motion] and how they are to be obtained, (2) how
           those facts are reasonably expected to create a genuine issue of material fact, (3) what effort
           affiant has made to obtain them, and (4) why the affiant was unsuccessful in those efforts.”5

         In particular, district courts have granted summary judgment without discovery (despite
 defendants’ claim of need for it) on summary judgment in lieu of complaint motions commenced
 in state court. See, e.g., UMB Bank, N.A. v. Bluestone Coke, LLC, No. 20-CV-2043 (LJL), 2020
 WL 6712307, at *5 (S.D.N.Y. Nov. 16, 2020) (granting summary judgment and finding discovery
 was not needed to determine liability of guarantor in guaranty action commenced under CPLR
 3213); Torin Assocs., Inc. v. Perez, No. 15 CIV. 8043 (NSR), 2016 WL 6662271, at *9 (S.D.N.Y.
 Nov. 10, 2016) (granting summary judgment where defendants failed to demonstrate the existence
 of a material fact in dispute or that extrinsic proof would be required to determine the amount due
 under guaranty, entitling plaintiff to judgment as a matter of law).

         Second, whether the Guaranty was “terminated” by Plaintiff’s alleged failure to consent to
 assign the Lease to Defendant is a non sequitur: (i) the Guaranty, by its terms is “absolute and
 unconditional” and unaffected by subsequent modification or amendment of the Lease or any
 dealings between Landlord and Tenant; (ii) the Lease Amendment, by its plain and indisputable
 terms, did not terminate, but rather reaffirmed, the Guaranty as a consequence of Tenant’s actions
 in bankruptcy court, and (iii) Defendant never sought assignment of the Lease (even though it
 easily could have as the then 100% owner of the bankrupt Tenant) and cannot now seek to use its
 own failure to act as a defense to the Guaranty.

         Defendant brazenly mischaracterizes the plain language and meaning of the Lease
 Amendment. Section 6 of the Lease Amendment does not merely state that “the Original Guaranty
 is terminated,” (Def. Letter at 2); rather, it makes such termination “[s]ubject to section 9 below.”
 Section 9, in turn, provides that were Tenant to file for relief under the Bankruptcy Code6 and
 thereafter reject or seek to reject the Lease,7 then “(x) the amendments to the Lease under this

 5
     Id. (citations omitted). (Here, Defendant did not attempt to comply with Rule 56(d).)
 6
   On September 14, 2020, while Tenant was still owned by Defendant, Tenant and Replacement Guarantor
 (together, the “Debtors”) each filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code
 in the United States Bankruptcy Court for the District of Delaware (“Delaware Bankruptcy Court”). Sutton
 Aff. ¶ 32 & Ex. E (ECF Doc. 7-8, pp. 28-48).
 7
  On October 15, 2020, the Delaware Bankruptcy Court granted Debtors’ September 29, 2020 motion for
 authorization to reject the Lease on notice to Defendant (the “Rejection Order”). Sutton Aff. ¶ 33 & Ex. F
 (ECF Doc. 7-8, pp. 49-61).
            Case 1:21-cv-01356-ALC Document 22 Filed 04/19/21 Page 4 of 5

Hon. Andrew L. Carter, Jr.
April 19, 2021
Page 4 of 5

 Amendment shall be deemed void ab initio and the Lease and Original Guaranty shall remain
 in full force and effect and (y) [Plaintiff] may pursue any and all remedies under the Lease and
 Guaranty under applicable law or in equity” (emphasis added).8 Accordingly, after Tenant filed
 for chapter 11 relief and sought authorization to reject the Lease in bankruptcy—two indisputable
 facts—the Guaranty remained in full force and effect, and Plaintiff was expressly permitted to
 pursue its remedies thereunder.

         Moreover, as Plaintiff will establish on its forthcoming motion to dismiss, Defendant’s
 counterclaims are meritless. Plaintiff could not have withheld its consent to assign the Lease to
 Defendant because Defendant never sought such an assignment and never followed the
 Bankruptcy Court procedures necessary to do so. First, a separate entity (TMPL Bay Ridge 86th
 LLC (“TMPL”)), which claimed to be an affiliate of Defendant, sent a letter to Plaintiff’s counsel
 purporting to notify Plaintiff that TMPL sought to exercise Defendant’s rights under Section 9 for
 an assignment to TMPL of the Lease. Such third-party assignment was not contemplated, let alone
 required, by the Lease Amendment. Second, neither TMPL nor Defendant sought an assignment
 of the Lease in Delaware Bankruptcy Court—which Defendant certainly could have done because
 it owned and controlled the Tenant-Debtor—and the Bankruptcy Court was, and remains, the
 exclusive jurisdiction for disputes over the Tenant-Debtor’s election to “assume,” “assume and
 assign,” or “reject” a lease under section 365 of the Bankruptcy Code. Section 9 merely requires
 Plaintiff to “consent” to such an assignment if sought by Defendant; it did not, because it could
 not, usurp the Tenant-Debtor’s right to make such election in bankruptcy. Any suggestion that
 Section 9 of the Lease Amendment permits Defendant to assign the Lease without the Tenant-
 Debtor’s consent would amount to a prepetition agreement or waiver of the debtor’s right in
 bankruptcy to assume or reject an unexpired lease—which would be void and unenforceable as
 against public policy. In re Trans World Airlines, Inc., 261 B.R. 103, 114 (Bankr. D. Del. 2001).

         Even assuming, arguendo, that Defendant’s counterclaims have a scintilla of merit, they
 must be heard, if at all, by the Delaware Bankruptcy Court, which is the exclusive jurisdiction for
 disputes involving the debtor’s estate. See 28 U.S.C. § 1334(e). Indeed, paragraph 10 of the
 Rejection Order provides that Delaware Bankruptcy Court “shall retain jurisdiction with respect
 to all matters arising from or related to the implementation or interpretation of [the] Order.”9

         Accordingly, for the foregoing reasons we respectfully request that the Court reconsider its
 recent scheduling order, which established discovery deadlines, and reject Defendant’s request.



 8
   Defendant misconstrues the assignment provision under Section 9 of the Guaranty—which does not
 terminate the Guaranty in the event Defendant fails to obtain an assignment of the Lease. Section 9 provides
 that if Defendant does not file for bankruptcy and it seeks an assignment of the Lease (which it failed to
 do), then Plaintiff shall consent to such assignment. It does not also provide that “[i]f these procedures are
 not followed, the guaranty here is rendered void and of no effect,” as Defendant claims. Def. Ltr. at 2.
 9
  In its forthcoming motion to dismiss, Plaintiff intends to seek, in the alternative, the transfer of Defendant’s
 counterclaims to the District of Delaware for referral to the Bankruptcy Court in the interest of justice under
 28 U.S.C. §§ 1404(a) and 1412. See In re Lehman Brothers Holdings Inc., 594 B.R. 33, 50 (Bankr. S.D.N.Y.
 2018).
           Case 1:21-cv-01356-ALC Document 22 Filed 04/19/21 Page 5 of 5

Hon. Andrew L. Carter, Jr.
April 19, 2021
Page 5 of 5

                                               Respectfully submitted,

                                               /s/ Marc Litt
                                               Marc Litt

 cc:     Counsel of Record (via ECF)
